Citation Nr: 0406534	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  96-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for hepatitis, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the carpal navicular bone of the 
right hand since November 22, 2002. 

3.  Entitlement to a compensable rating for residuals of a 
fracture of the carpal navicular bone of the right hand 
before November 22, 2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision and a July 1998 
rating decision by the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  By the March 1995 
rating decision the RO denied the veteran's claim for a 
rating higher than 10 percent for service-connected 
hepatitis.  By the July 1998 rating decision, the RO, in 
pertinent part, denied the veteran's claim for an increased 
rating for residuals of a fracture of the metacarpal 
navicular bone of the right hand, which was then rated 
noncompensably disabling.  

On initial review of the appeal in July 2002, the Board 
denied service connection for a liver disability separate 
from hepatitis as secondary to the service-connected 
hepatitis.  In addition, pursuant to regulatory authority 
then in effect, the Board undertook additional development of 
the evidence pertaining to the two increased rating issues, 
including procurement of additional medical records and VA 
examinations of the veteran with as to each disability at 
issue.  

The decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in (Disabled American 
Veterans v. Secretary of Veterans Affairs, F 3d. 1339 (2003)) 
subsequently invalidated the regulation that had given the 
Board the authority to decide appeals on the based of 
evidence obtained through its own evidentiary development.  
Accordingly, the Board in June 2003 remanded the issues on 
appeal to the RO for initial RO consideration of the evidence 
obtained by the Board and for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  Simultaneously with 
the remand, the Board held that a previously denied claim for 
service connection for a thumb disorder had been reopened by 
submission of new and material evidence.  


While the case was in remand status at the RO, a September 
2003 rating decision assigned an increased rating of 10 
percent for residuals of fracture of the carpal navicular 
bone of the right hand from November 22, 2002, and continued 
the prior denial of a rating higher than 10 percent for 
hepatitis.  Despite the award of a partial increase in the 
rating for the carpal navicular bone fracture residuals, the 
appeal as to that disability remains before the Board since 
the veteran remains potentially entitled to a rating higher 
than 10 percent.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(a rating decision issued after a notice of disagreement 
which grants less than the maximum rating available does not 
"abrogate the pending appeal).  The Board will separately 
consider the veteran's entitlement to an increased rating for 
the periods before and after November 22, 2002.  

In September 2003 the RO also granted service connection for 
a right thumb disorder and assigned a 10 percent rating from 
November 2002.  The veteran has not appealed that rating, and 
no issue pertaining to the right thumb is before the Board at 
the present time.  


FINDINGS OF FACT

1.  Hepatitis is manifested by periodic recurrences of 
hepatitis infection with abnormal liver function studies, 
enlargement of the liver, and periodic right flank pain.

2.  Hepatitis does not result in demonstrable liver damage, 
gastrointestinal disturbance of any kind, or a need for 
dietary restriction or other therapeutic measures.

3.  During the period since November 22, 2002, residuals of a 
fracture of the carpal navicular bone of the right hand 
consist of slight limitation of flexion and extension, 
moderate soreness and pain, and weakened grip on performing 
certain motions. 

4.  The fracture residuals do not result in ankylosis of the 
wrist. 

5.  During the period before November 22, 2002, residuals of 
a fracture of the carpal navicular bone of the right wrist 
consisted of periodic pain on performing certain motions.

6.  During the period before November 22, 2002, the fracture 
residuals are not shown to have resulted in functional 
impairment due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
hepatitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7345 (as in effect before and after May 2, 2001).  

2.  The criteria for at rating higher than 10 percent for 
residuals of a fracture of the carpal navicular bone of the 
right hand since November 22, 2002, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5215, 5214 (2003).  

3.  The criteria for a compensable rating for residuals of a 
fracture of the carpal navicular bone of the right hand 
before November 22, 2002, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7014; 38 C.F.R. § 4.71a, Diagnostic Codes 
5215, 5214 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  

In the present case, the statement of the case and 
supplemental statements of the case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied each of the claims.  The most recent 
supplemental statement of the case, dated in September 2003, 
set forth the text of the VCAA regulations.  In addition, in 
August 2003, pursuant to the Board remand, the RO sent a 
letter to the veteran that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  

The letter advised the veteran that private or VA medical 
records would be obtained if he provided the names and 
addresses of all sources of treatment and the approximate 
dates of treatment.  The letter explained that the RO would 
help him obtain evidence such as medical records, employment 
records, or records from Federal agencies if he furnished 
enough information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  

In this case, the initial AOJ decisions as to both issues on 
appeal were made before November 9, 2000, the date the VCAA 
was enacted.  VA believes that this decision is incorrect as 
it applies to cases where the initial AOJ decision was made 
before the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument, and without conceding the correctness 
of Pelegrini, the CAVC in Pelegrini has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  

Since the VCAA notification letter was not sent to the 
veteran before the AOJ adjudication that led to this appeal, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
However, all the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error 
in the present case.  While the VCAA notice was not provided 
before the first AOJ adjudication of the claim, the notice 
was provided before the transfer and certification of the 
case to the Board, and the content of the notice complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices in the same manner as if 
the notice had been timely.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant VA treatment records have been obtained.  The 
veteran had several VA examinations to provide information 
regarding the current status of the service-connected right 
wrist disorder and hepatitis.  The veteran has been given 
several opportunities to submit private medical records.  The 
record does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2003).  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2003); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The provisions of the VA rating schedule pertaining to 
hepatitis were revised as of July 2, 2001.  Under the 
criteria in effect before that date, a 10 percent rating was 
provided for hepatitis productive of demonstrable liver 
damage with mild gastrointestinal disturbance.  

The next higher rating of 30 percent was provided where there 
was minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency (than that required for a 60 percent rating) but 
necessitating dietary restrictions or other therapeutic 
measures.  A 60 percent rating was provided for moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
38 C.F.R. § 4.114, Code 7345 (in effect before July 2, 2001).

Under the criteria that went into effect on July 2, 2001, a 
10 percent rating is provided for chronic liver disease 
without cirrhosis (including hepatitis B, chronic active 
hepatitis, autoimmune hepatitis, hemochromatosis, drug-
induced hepatitis, etc., excluding bile duct disorders and 
hepatitis C) where there is intermittent fatigue, malaise, 
and anorexia, or:  incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of one week but less than two weeks during the past 
12-month period.  To warrant the next higher rating of 20 
percent, there must be daily fatigue, malaise, and anorexia, 
without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  38 C.F.R. 
§ 4.114, Code 7345 (as in effect since July 2, 2001).  

Notes under the revised criteria found in Code 7345 state 
that for purposes of evaluating conditions under Code 7345, 
"incapacitating episode" means a period of acute signs and 
symptoms serious enough to require bed rest and treatment by 
a physician; and that a hepatitis B infection must be 
confirmed by serologic testing in order to evaluate it under 
Code 7345.  

Under Diagnostic Code 5215 of the VA Rating Schedule a 10 
percent rating is provided for limitation of motion of the 
wrist of either the major or minor extremity when 
dorsiflexion is less than 15 degrees or when palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, Code 
5215 (2003).  



Under Code 5214, a 30 percent rating is provided for 
ankylosis of the wrist at a favorable angle in a position of 
20 degrees to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, 
Code 5214 (2003).  

Where the rating schedule does not provide for a 
noncompensable (0 percent) disability rating under a 
diagnostic code, a noncompensable rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  


Increased Rating for Hepatitis

Factual Background

A 10 percent rating has been in effect for hepatitis since 
February 1991.  The veteran's current request for an 
increased rating was received in May 1994.  

The veteran underwent a VA examination in January 1996.  It 
was reported that in 1991 he had undergone blood testing for 
liver function that had shown hepatitis B.  A history of 
intravenous drug use was noted.  He reported having recently 
had slight discomfort over the liver with no other symptoms.  
Liver function tests in 1993 were positive for hepatitis B 
antigens and borderline for hepatitis C.  Physical 
examination was reported as entirely normal.  There was vague 
guarding over the liver but the examiner did not feel any 
liver enlargement.  The clinical impression was chronic 
active hepatitis B for which the veteran would have to be 
followed.  There was a question of hepatitis C.  The veteran 
was characterized as "not severely incapacitated."  

At a May 1997 VA examination it was reported that VA checkups 
had shown normal liver function tests to a mild degree.  In 
the past few months the veteran had had some fatigue but no 
nausea, vomiting or diarrhea.  He complained of a vague right 
upper quadrant abdominal pain of unknown etiology which the 
examiner stated was not due to liver disease.  The diagnosis 
was history of hepatitis B in service with persistence of 
abnormal liver function tests of mild degree.  It was noted 
that use of alcohol and drugs may have further added to the 
abnormal liver function testing.  Vague abdominal discomfort 
and episodes of syncope were not related to liver disease.  
The examiner concluded that the liver condition was stable 
and only mildly abnormal, and that the veteran was really not 
having any symptoms referable to it.

At a VA general medical examination in November 2002 it was 
reported that a liver biopsy in 1991 had shown an inactive 
chronic hepatitis process and that the veteran continued to 
have abnormal liver function tests without any symptoms 
referable to hepatitis.  He was being followed at VA medical 
facilities every 3 to 6 months.  The clinical impression was 
that he had chronic active hepatitis B.  It continued to be 
an active process with liver function abnormalities and was 
possibly getting worse.  

VA outpatient treatment records dated since 1991 are of 
record.  The records show that the veteran has been seen 
regularly for follow-up of hepatitis and contain periodic 
references to right flank pain.  The treatment records do not 
show incapacitating episodes of hepatitis manifested by acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  


Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection.  
Consequently, although the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
see also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

When a change occurs in an applicable statute or regulation 
(in this case, the rating criteria for hepatitis) after a 
claim has been filed but before a final decision has been 
rendered, the Board must apply the version which is more 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  For the period before the effective date of the new 
law, only the old version may be applied.  VAOPGCPREC (3-00).  

The record shows that the veteran has a long history of 
hepatitis that has been exacerbated by drug and alcohol 
abuse.  Although service connection is in effect for 
hepatitis B rather than for hepatitis C, the two cannot be 
disassociated for rating purposes; consequently, all 
pathology shown will be deemed to be a part of the service-
connected disability.

The veteran has a well-documented history of abnormal liver 
studies associated with hepatitis.  The record does not 
demonstrate that any demonstrable liver damage is present; 
service connection for liver disability as secondary to 
hepatitis was in fact denied by the Board in July 2002.  The 
only physical manifestation associated with hepatitis appears 
to be occasional flank pain that is apparently due to liver 
enlargement.  However, symptoms of fatigue, anxiety, or 
gastrointestinal problems are not shown in the record.  The 
VA examinations performed for compensation purposes have been 
essentially normal except for the abnormal liver function 
tests.  The veteran is not reported to be under dietary 
restrictions or in receipt of other therapeutic measures.  
Accordingly, the record provides no basis for a rating higher 
than 10 percent under the version of Code 7345 that was in 
effect before July 2001.  

The post July 2, 2001, rating criteria specify a more 
detailed array of symptoms that must be present to obtain a 
rating higher than 10 percent and cites the occurrence of 
incapacitating episodes as one of the alternate bases for 
rating the disorder.  The Board finds that these criteria are 
less favorable to the veteran's appeal than the pre-July 2001 
criteria.  Karnas, Id.  

In any event, the veteran does not have any of the specific 
symptoms required by the new regulation and does not have 
incapacitating episodes as defined in the notes under the 
revised Code 7345.  

Accordingly, the Board finds a the preponderance of the 
evidence of record in this case is against a finding that a 
rating higher than 10 percent is warranted for hepatitis 
under either version of applicable rating criteria.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); See also 38 C.F.R. 
§ 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


Increased Rating: Right Hand, Before and After November 22, 
2002

Factual Background

Service connection was granted by the RO in July 1991 for 
residuals of a fracture of the right carpal navicular bone 
and a noncompensable rating was assigned.  The current claim 
for an increased rating was received in May 1997.  

The veteran underwent a VA examination in October 1997, at 
which time he related that he had injured his right wrist and 
thumb area in service while playing basketball, landing on 
his outstretched palm.  He was treated in a cast.  He related 
that after service he had had no problem with the wrist for a 
long time but that in recent years he had been experiencing 
pain in the wrist with changes of weather.  The pain was in 
the area of the navicular bone.  

On one occasion the wrist had hurt for a week.  He noticed 
that he had had difficulty opening a jar with his right hand.  
He usually had symptoms only if he did vigorous exercises 
like push-ups and he had discontinued doing them.  The pain 
on push-ups was "a little pain."  On examination the hand and 
wrist appeared normal.  Dorsiflexion and palmar flexion of 
the wrist were 50 degrees and 70 degrees.  There was no 
instability of the thumb on grasping and vigorous rotation.  

There was no definite tenderness to pressure of the navicular 
bone or the base of the thumb joint and no snapping or 
pumping associated with the pain problem.  The joints 
appeared to have normal motion compared to the opposite side.  
X-rays of the right wrist showed no residual fracture 
deformity.  There was a small cystic lesion of the proximal 
navicular bone which was probably of no clinical 
significance.  An X-ray of the right hand was normal.  The 
examiner commented that there were no clinical signs of a 
problem at the joint at the base of the thumb.  He noted that 
if the veteran avoided certain activities there would be no 
increase of the pain.  The symptoms did not persist or 
require special treatment.  He stated that it was very likely 
that X-ray changes in the navicular area were secondary to 
the navicular fracture.

The veteran underwent a further VA examination in July 1999.  
He complained of occasional pain in the right wrist and thumb 
which had occurred about two times in the last six months, 
lasting from a few days to a week each time.  He had trouble 
opening jars with his right hand, his dominant hand.  He was 
taking no medications.  On examination, the appearance of the 
right wrist, hand and thumb was a mirror image of the left.  
No abnormalities of contour or function were identified.  

Dorsiflexion of the wrist was to 60 degrees and palmar 
flexion was to 88 degrees.  Deviation of the wrist was to 30 
degrees on the right and 18 degrees on the ulnar side.  There 
was mild tenderness on the dorsum of the right wrist over the 
distal end of the fourth metacarpal bone.  Grip strength was 
normal, as was grasping ability of the thumb.  The clinical 
impressions were no functional abnormality of the right thumb 
or wrist, and intermittent pain that was not considered 
disabling.

At a VA examination performed in November 2002 the veteran 
complained of pain on heavy use of the hand located in the 
snuff box and the side dorsally.  There was pain involving 
the base of the thumb and the articulation with the wrist.  
There was no swelling and very little tenderness.  Flexion 
and extension of the wrist were to 60 degrees and ulnar 
deviation was to 40 degrees.  Radial deviation was to 
25 degrees.  The diagnosis was status post fracture of the 
right carpal navicular bone with moderate residual soreness 
and pain.  

There was weakened grip but only when doing certain tasks 
such as hammering, which required forceful use of the wrist.  
The pain was apparently not very significant.  The examiner 
believed that the pain was the result of the carpal navicular 
fracture and that the cyst was a complication of the 
fracture.


Analysis

The present appeal as to the right carpal navicular bone 
arises from the denial of a claim for increase as defined in 
38 C.F.R. § 3.160(f) (2003), as distinguished from the 
assignment of an initial rating following the original grant 
of service connection.  Consequently, although the entire 
recorded history must be considered, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); see also Fenderson v. West, 12 
Vet. App Vet. App. 119 (1999).  

The current 10 percent rating for the right navicular bone 
fracture was assigned on the basis of findings reported at 
the November 2002 VA examination, which included moderate 
soreness and pain, weakened grip when performing certain 
motions, and a triggering sensation on motion of the thumb.  
Although some limitation of motion of the thumb was found, 
that impairment is included in the separate 10 percent rating 
assigned for the thumb disability and may not be considered 
in determining the proper rating for the navicular bone 
fracture residuals.  

The 60-degree measurements of wrist dorsiflexion and wrist 
palmar flexion represent a slight degree of limitation of 
motion under VA regulations, which specify a norm of 70 
degrees of dorsiflexion and 80 degrees of palmar flexion.  
38 C.F.R. § 4.71, Plate I (2003).  However, the current 10 
rating is the highest rating assignable for limitation of 
motion and the next higher rating of 30 percent can be 
assigned only for ankylosis.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  



Neither ankylosis of the wrist nor disability equivalent to 
ankylosis is shown in the record.  In the absence of 
ankylosis, there is no basis for the assignment of an 
increased rating under the code for ankylosis.  

Since the wrist disability is rated on the basis of 
limitation of motion, the Board must also consider whether an 
increased rating should be assigned under the provisions of 
38 C.F.R. § 4.40, 4.45 and 4.59 based on functional 
impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 206 
(1996).  However, it is clear from the medical findings of 
record and the analysis provided the RO in its September 2003 
rating decision that impairment due to pain has in fact been 
considered and forms the basis for the current 10 percent 
rating.  

The minimal limitation of dorsiflexion and palmar flexion 
shown in November 2002 would not by itself have justified a 
compensable rating based on limitation of wrist motion, but 
the RO properly recognized that the impairment due to pain 
warranted a compensable rating of 10 percent.  The Board 
therefore finds that since an additional rating based on 
ankylosis or limitation of motion is not assignable and that 
functional impairment due to pain has already been taken into 
account in assigning a current 10 percent rating, there is no 
basis for the assignment of a rating higher than 10 percent 
under the DeLuca analysis for the period since November 22, 
2002.  

The veteran's potential entitlement to a rating of 10 percent 
or higher during the period before November 2002 must be 
determined on the basis of the clinical findings reported in 
October 1997 and July 1999.  At the October 1997 examination 
the wrist was essentially normal and pain was present only 
during vigorous activities or with weather changes.  The 
examiner did not believe restriction of motion would be 
likely in the event of such flare-ups.  At the July 1999 
examination no functional abnormality was found and the 
examiner did not believe that the intermittent pain was 
disabling.

A compensable rating based on limitation of motion or 
ankylosis clearly was not warranted at any time before the 
November 2002 examination.  In addition, the level of 
disability shown before November 2002 was less than that 
shown at the examination performed on that date.  The record 
does not support a finding that before November 2002 the 
veteran had any functional impairment due to pain such as to 
warrant a compensable rating of 10 percent under the DeLuca 
analysis.  

Accordingly, the Board finds that a preponderance of the 
evidence in this case is against a finding that a rating 
higher than 10 percent is warranted for the fracture 
residuals during the period since November 22, 2002, or a 
finding that a compensable rating is warranted before that 
date.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Alemany, Id.  


ORDER

Entitlement to a rating higher than 10 percent for hepatitis 
is denied.

Entitlement to a rating higher than 10 percent for residuals 
of fracture of the carpal navicular bone of the right hand 
during the period beginning on November 22, 2002, is denied.  

Entitlement to a compensable rating for residuals of a 
fracture of the carpal navicular bone of the right hand 
before November 2002 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



